This is a proceeding in error prosecuted for the purpose of reviewing the action of the trial court in denying a motion to vacate an order appointing a receiver.
The defendant in error moves the court to dismiss the appeal upon the ground, among others, that the plaintiffs in error failed to attach to their petition in error a case-made or bill of exceptions preserving and making a part of the record the motion to vacate the appointment of a receiver, or the order of the trial court overruling or denying the same, or exceptions taken thereto, or the testimony or affidavits introduced in support thereof, upon which the court acted.
The motion to dismiss seems to be well taken.
It is well settled that motions and proceedings which are not part of the record proper can only be presented for review by incorporating them into a case-made, or by preserving them by bill of exceptions and embracing them in the transcript. Frank Menten v. Otto A.. Shuttee et al., 11 Okla. 381, 67 P. 478.
For the reasons stated, the motion to dismiss the appeal is sustained.